Exhibit 10.2

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made and entered into this
13th day of March, 2018, by and between International Tower Hill Mines Ltd., a
company organized under the laws of the Province of British Columbia (the
“Corporation”), and the purchaser set forth on the signature page hereof (the
“Purchaser”).

 

Recitals:

 

A.       The Corporation desires to sell an aggregate of 24,000,000 common
shares without par value in its capital stock (the “Common Shares”) in a private
placement offering (the “Private Placement”).

 

B.       Pursuant to terms and conditions set forth in this Agreement, the
Purchaser desires to subscribe for the number of Common Shares set forth on the
signature page hereto.

 

C.       The Common Shares subscribed for pursuant to this Agreement have not
been registered under the Securities Act of 1933, as amended (the “Securities
Act”), and the Corporation is offering Common Shares only to “accredited
investors” (as defined in Rule 501 of Regulation D under the Securities Act) in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act.

 

Agreement:

 

In consideration of the mutual covenants and agreements set forth herein and for
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereby agree as follows:

 

1.       Subscription.

 

(a)       Subject to the terms and conditions hereof, the undersigned Purchaser
hereby subscribes for and agrees to purchase, and the Corporation agrees to sell
and issue to such Purchaser, that number of Common Shares set forth on the
signature page hereto (the “Purchased Securities”), at a subscription price of
US$0.50 per Common Share, for an aggregate purchase price as set forth on the
signature page hereto (the aggregate purchase price, the “Purchase Price”).

 

(b)       The Purchaser acknowledges that the Purchased Securities will be
subject to restrictions on transfer as set forth in this Agreement. The
Purchaser further acknowledges that the Private Placement is being made without
registration of the Purchased Securities under the Securities Act or any
securities law of any state of the United States or of any other jurisdiction.

 

(c)       The issue of the Purchased Securities will not restrict or prevent the
Corporation from obtaining any other financing, or from issuing additional
securities, options, warrants or rights.

 

2.       The Closing. The closing of the purchase and sale of the Purchased
Securities (the “Closing”) shall take place on the date hereof at the offices of
the Corporation, Suite 2300, 1177 West Hastings Street, Vancouver, British
Columbia V6E 2K3, or at such other time and place as the Corporation and the
Purchaser may agree.

 

3.       Payment for Securities. Payment for the Purchased Securities shall be
received by the Corporation from the Purchaser by wire transfer of immediately
available funds to an account specified by the Corporation in writing at or
prior to the Closing, in the amount of the aggregate Purchase Price set forth on
the signature page hereto. The Corporation shall deliver certificates
representing the Purchased Securities to the Purchaser at the Closing bearing
the legend referred to in Section 7 of this Agreement.

 



 

 

  

4.       Representations and Warranties of the Corporation. The Corporation
represents, warrants, covenants and certifies to and with the Purchaser that, as
of the date of this Agreement and at the Closing:

 

(a)       The Corporation is a valid and subsisting company incorporated and in
good standing under the laws of the Province of British Columbia, and each of
the Corporation’s subsidiaries is a valid and subsisting corporation organized
and in good standing under the laws of its respective jurisdiction of
organization.

 

(b)       This Agreement has been or will be at the Closing duly authorized by
all necessary corporate action on the part of the Corporation, and the
Corporation has full corporate power and authority to undertake the Private
Placement and to issue, sell and deliver the Purchased Securities.

 

(c)       This Agreement has been duly executed and delivered by the Corporation
and, when accepted by the Corporation, will constitute a legal, valid and
binding obligation enforceable against the Corporation in accordance with the
terms hereof, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equity principles.

 

(d)       The Corporation and each of its subsidiaries is duly registered and
licensed to carry on business in each jurisdiction in which it carries on
business or owns property where required under the laws of that jurisdiction,
except for those jurisdictions where the failure to be so registered and
licensed would not have a material adverse effect on the business, prospects,
properties or operations of the Corporation and its subsidiaries, taken as a
whole.

 

(e)       The Corporation has filed all required annual and quarterly reports,
financial statements, proxy statements/information circulars, press releases,
material change reports and other documents required to be filed by or on behalf
of the Corporation within the past 12 months (collectively, the “Public
Filings”) with The Toronto Stock Exchange (the “TSX”) and the NYSE American LLC
(together with the TSX, the “Exchanges”) and any regulatory authority in the
United States and such other jurisdictions in which the Corporation is required
to make such filings, including, without limitation, the securities regulator in
the Provinces of British Columbia, Alberta and Ontario (the “Canadian Securities
Regulators”) and the U.S. Securities and Exchange Commission (the “SEC” and,
together with the Canadian Securities Regulators, the “Commissions”). All of the
Public Filings were true and correct in all material respects as at the
respective dates of such filings, and did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading as at the respective dates of such
filings. There is not presently any material change, as defined in the
Securities Laws, relating to the Corporation or change in any material fact, as
defined in the Securities Laws (as defined below), relating to the Corporation
or any of the Purchased Securities, which has not been fully disclosed in
accordance with the requirements of the Securities Laws and the policies of the
Exchanges.

 

(f)       Except as set forth in the Public Filings, neither the Corporation nor
any of its subsidiaries has any liabilities or obligations of any nature
(whether accrued, absolute, contingent or otherwise) required by generally
accepted accounting principles to be set forth on a consolidated balance sheet
of the Corporation and its consolidated subsidiaries or in the notes thereto
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Corporation or its subsidiaries.

 



2 

 

 



(g)       Except as disclosed in the Public Filings filed and publicly available
prior to the date of this Agreement (the “Filed Documents”), and except as
expressly contemplated by this Agreement, since the date of the most recent
audited financial statements included in the Filed Documents, the Corporation
conducted its business only in the ordinary course, and there has not been (i)
any material change in the Corporation, (ii) any declaration setting aside or
payment of any dividend or other distribution (whether in cash stock or
property) with respect to any of the Corporation’s capital stock, (iii) any
split, combination or reclassification of any of its capital stock or any
issuance or the authorization of any issuance of any other securities in respect
of, in lieu of or in substitution for shares of its capital stock, (iv) (x) any
granting by the Corporation or any of its subsidiaries to any officer of the
Corporation or any of its subsidiaries of any increase in compensation, except
in the ordinary course of business consistent with prior practice or as was
required under employment agreements in effect as of the date of the most recent
audited financial statements included in the Filed Documents, (y) any granting
by the Corporation or any of its subsidiaries to any officer of any increase in
severance or termination pay, except as was required under any employment,
severance or termination agreements in effect as of the date of the most recent
audited financial statements included in the Filed Documents, or (z) any entry
by the Corporation or any of its subsidiaries into any employment, severance or
termination agreement with any officer, (v) any damage, destruction or loss,
whether or not covered by insurance, that has or is likely to have a material
adverse effect on the Corporation or its subsidiaries, or (vi) any change in
accounting methods, principles or practices by the Corporation or its
subsidiaries materially affecting their respective assets, liabilities or
business, except insofar as may have been required by a change in generally
accepted accounting principles.

 

(h)       Except as qualified by the disclosure in the Public Filings, the
Corporation is the beneficial owner of the properties, business and assets or
the interests in the properties, business or assets referred to in the Public
Filings as being beneficially owned by the Corporation. The Corporation and each
of its subsidiaries is conducting its business in material compliance with all
applicable laws, rules and regulations of each jurisdiction in which its
business is carried on.

 

(i)       Subject to the representations, warranties and certifications of the
Purchaser herein contained being accurate and truthful in all material respects
and the Purchaser fulfilling all of its covenants and obligations herein
contained, the Corporation has complied and will comply fully with (i) all
applicable statutes, laws, ordinances, regulations, rules, judgments, decrees
and orders of any governmental entity applicable to its business or operations
and (ii) the requirements of all applicable corporate and securities laws and
administrative policies and directions, including, without limitation, the
securities legislation and regulations of, and the instruments, policies, rules,
orders, codes, notices and interpretation notes of, each of the Commissions,
state securities laws and the Securities Act (collectively, the “Securities
Laws”) and the Business Corporations Act (British Columbia) in relation to the
Private Placement.

 

(j)       The issue and sale of the Purchased Securities by the Corporation does
not and will not conflict with, and does not and will not (including, without
limitation, with the giving of notice, the lapse of time or the happening of any
other event or condition or any combination of the foregoing) result in a
material breach of, any of the terms of the Corporation’s constituent documents
or any material agreement or instrument to which the Corporation is a party or
by which it is bound.

 

(k)       The issue and sale of the Purchased Securities by the Corporation
qualifies as an “Exempt Acquisition” under the Amended & Restated Shareholder
Rights Plan Agreement dated August 26, 2009 (as amended and restated on
September 19, 2012) among the Corporation and Computershare Investor Services
Inc.

 

(l)       The authorized capital of the Corporation consists of 500,000,000
Common Shares without par value, of which, immediately prior to the Closing,
162,392,996 Common Shares are issued and outstanding. Except for as provided in
the Public Filings, no person has any right, agreement or option, present or
future, contingent or absolute, or any right capable of becoming such a right,
agreement or option, for the issue or allotment of any unissued shares in the
capital of the Corporation, or any other security convertible into or
exchangeable for any such shares, or to require the Corporation to purchase,
redeem or otherwise acquire any of the issued and outstanding shares in its
capital.

 



3 

 

  

(m)       The Purchased Securities, when issued, sold, and delivered in
accordance with the terms of this Agreement for the consideration expressed
herein, will be validly issued and outstanding, fully-paid and non-assessable.

 

(n)       No person, firm or corporation has, or will have, as a result of any
action taken by the Corporation or any of its representatives, in the context of
the transaction specifically contemplated by this Agreement, any rights,
interest or valid claim against or upon the Corporation or the Purchaser for any
commission, fee or other compensation as a finder or broker or in any similar
capacity.

 

(o)       No approval, authorization, consent or other order of, and no filing,
registration or recording with, any governmental authority is required to be
obtained or made by the Corporation in connection with the execution and
delivery by the Corporation of this Agreement or the performance by the
Corporation of its obligations hereunder, except such approvals, authorizations,
consents, orders, filing, registrations or recordings required under the
Securities Laws and the rules of the Exchanges, which shall be obtained or made
by the Corporation prior to the Closing or otherwise within the periods
prescribed thereunder.

 

(p)       The Corporation has not relied upon the Purchaser for investment,
legal or tax advice, or other professional advice, and has in all cases sought
or elected not to seek the advice of its own personal investment advisers, legal
counsel and tax advisers.

 

(q)       The Corporation acknowledges (i) that the Purchaser has not been asked
by the Corporation to agree, nor has the Purchaser agreed with the Corporation,
to desist from purchasing or selling, long and/or short, securities of the
Corporation, or “derivative” securities based on securities issued by the
Corporation or to hold the Purchased Securities for any specified term, and (ii)
that the Purchaser, and counter parties in “derivative” transactions to which
the Purchaser is a party, directly or indirectly, presently may have a “short”
position in the Common Shares which were established prior to the Purchaser’s
knowledge of the transactions contemplated by this Agreement. The Corporation
further understands and acknowledges that following the public disclosure of the
transactions contemplated by this Agreement, the Purchaser may engage in hedging
and/or trading activities at various times during the period that the Purchased
Securities are outstanding, and that such hedging and/or trading activities, if
any, can reduce the value of the existing shareholders’ equity interest in the
Corporation both at and after the time the hedging and/or trading activities are
being conducted.

 

(r)       The Corporation has not disclosed to the Purchaser or any of its
officers, directors, employees, affiliates, representatives or agents any
material information, which has not been generally disclosed, regarding the
Corporation or its subsidiaries or affiliates in connection with the
transactions contemplated by this Agreement.

 

(s)       No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the Securities Act (a “Disqualification Event”) is
applicable to the Corporation or, to the Corporation’s knowledge, any person
having a relationship with the Corporation listed in the first paragraph of Rule
506(d)(1), except for a Disqualification Event as to which Rule 506(d)(2)(ii–iv)
or (d)(3), is applicable.

 

(t)       Neither the Corporation nor any of its subsidiaries is a party to any
actions, suits or proceedings which could materially affect its business or
financial condition, and to the best of the Corporation’s knowledge, no such
actions, suits or proceedings are contemplated or have been threatened.

 



4 

 

  

(u)       There are no judgments against the Corporation which are unsatisfied,
nor is the Corporation subject to any consent decrees or injunctions.

 

(v)       To the Corporation’s knowledge, after due enquiry, no order ceasing or
suspending trading in securities of the Corporation or prohibiting the sale of
such securities has been issued to and is outstanding against the Corporation or
its directors, officers or promoters, and no proceedings for such purpose are
pending or threatened.

 

(w)       The Common Shares (i) do not constitute a U.S. Real Property Interest
for purposes of the United States Internal Revenue Code of 1986, as amended, and
(ii) are not, and are not deemed to be, “taxable Canadian property” for purposes
of the Income Tax Act (Canada).

 

(x)       None of the Corporation, its subsidiaries or any of their respective
officers, directors or employees acting on behalf of the Corporation or any of
its subsidiaries has taken, committed to take or been alleged to have taken any
action which would cause the Corporation or any of its subsidiaries to be in
violation of the Corruption of Foreign Public Officials Act (Canada) (and the
regulations promulgated thereunder) or any applicable law of similar effect of
another jurisdiction including, without limitation, the U.S. Foreign Corrupt
Practices Act of 1977, as amended, and to the knowledge of the Corporation no
such action has been taken by any of its agents, representatives or other
Persons acting on behalf of the Corporation or any of its subsidiaries.

 

(y)       Neither the Corporation nor any of its subsidiaries has, and, to the
Corporation’s knowledge, no person acting on their behalf has, (i) taken,
directly or indirectly, any action designed to cause or to result in the
stabilization or manipulation of the price of any security of the Corporation to
facilitate the sale or resale of the Common Shares, (ii) sold, bid for,
purchased, or paid any compensation for soliciting purchases of, any of the
Common Shares, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Corporation.

 

(z)       Other than its shares of its subsidiaries and 65,000 shares of
Millrock Resources, Inc. held as marketable securities, the Corporation does not
own and does not have any agreements of any nature to acquire, directly or
indirectly, any securities, or other equity or proprietary interest in any
person or entity, and the neither the Corporation nor any of its subsidiaries is
a party to any agreement to acquire or lease any other business operations.

 

(aa) The Corporation has filed in a timely manner all necessary tax returns and
notices and has paid all applicable taxes of whatsoever nature for all tax years
prior to the date hereof to the extent that such taxes have become due or have
been alleged by the Canada Revenue Agency, the Internal Revenue Service or any
other taxation authority to be due. There are no agreements, waivers or other
arrangements providing for an extension of time with respect to the filing of
any tax return by the Corporation or the payment of any material tax,
governmental charge, penalty, interest or fine against the Corporation. The
Corporation has no liability for taxes except those arising in the ordinary
course of its business. There are no material actions, suits, proceedings,
audits, investigations or claims in progress, now threatened or pending against
the Corporation which could result in a material liability in respect of taxes,
charges or levies of any governmental authority, penalties, interest, fines,
assessments or reassessments or any matters under discussion with any
governmental authority relating to taxes, governmental charges, penalties,
interest, fines, assessments or reassessments asserted by any such authority and
the Corporation has withheld (where applicable) from each payment to each of the
present and former officers, directors, employees and consultants thereof the
amount of all taxes and other amounts, including, but not limited to, income tax
and other deductions, required to be withheld therefrom, and has paid the same
or will pay the same when due to the proper tax or other receiving authority
within the time required under applicable tax legislation.

 

(bb) The Corporation has its property and assets insured against loss or damage
by insurable hazards or risks on a basis consistent with insurance obtained by
reasonably prudent participants in businesses comparable to the business of the
Corporation and its subsidiaries. Such insurance coverage is of a type and in an
amount typical to the business in which each of the Corporation and its
subsidiaries operates as conducted by a reasonably prudent person, based on the
advice of insurance brokers consulted by the Corporation and its subsidiaries.
Each of the Corporation and its subsidiaries has not made any material claim on
any policy of insurance or been refused any insurance coverage sought or applied
for. Each of the Corporation and its subsidiaries has no reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not be reasonably
expected to have a material adverse effect on the Corporation’s business.

 



5 

 

  

(cc) Each of the Corporation and its subsidiaries owns, or to its knowledge, has
the right to use all information used by the Corporation and its subsidiaries
(including for the purposes of any technical reports pursuant to Canadian
National Instrument 43-101 - Standards of Disclosure for Mineral Projects (“NI
43-101”) without infringing the intellectual property rights of others.

 

(dd) The Corporation has filed all technical reports as required by NI 43-101,
and all such reports have been prepared in material compliance with the
requirements of NI 43-101. In addition, with respect to each press release
issued, and any other documents filed, by or on behalf of the Corporation in
respect of which any requirements of such Canadian National Instrument applied,
each such press release and document also complied in all material respects as
to form, substance and otherwise with the requirements of such Canadian National
Instrument.

 

5.       Representations and Warranties of the Purchaser. The Purchaser,
severally and not jointly with any other purchaser of Common Shares, represents,
warrants, covenants and certifies to and with the Corporation that, as of the
date of this Agreement and at the Closing:

 

(a)       The Purchaser acknowledges that the Corporation is relying on
exemptions from the requirements under the Securities Laws to provide the
Purchaser with a prospectus or registration statement and no prospectus or
registration statement has been filed by the Corporation with any of the
Commissions in connection with the issuance of the Purchased Securities, and
that the Corporation is relying in part upon the truth and accuracy of, and such
Purchaser’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the availability of such exemptions and the eligibility of such
Purchaser to acquire the Purchased Securities, and as a consequence:

 

(i)       the Purchaser may not receive information that would otherwise be
required to be provided to the Purchaser under the Securities Laws; and

 

(ii)       the Corporation is relieved from certain obligations that would
otherwise apply under the Securities Laws.

 

(b)       The Purchaser has the knowledge and experience in financial and
business matters necessary to evaluate the merits and risks of its prospective
investment in the Corporation, and has carefully reviewed and understands the
risks of, and other considerations relating to, the purchase of the Purchased
Securities and the tax consequences of the investment, and has the ability to
bear the economic risks of the investment. The Purchaser can afford the loss of
its entire investment.

 

(c)       The Purchaser is acquiring the Purchased Securities for investment for
its own account and not with the view to, or for resale in connection with, any
distribution thereof. The Purchaser understands and acknowledges that the
Private Placement and sale of the Purchased Securities have not been registered
under the Securities Act or the securities laws of any state or other
jurisdiction, by reason of a specific exemption from the registration provisions
of the Securities Act and applicable state securities laws, which depends upon,
among other things, the bona fide nature of the investment intent as expressed
herein. The Purchaser further represents that it does not have any contract,
undertaking, agreement or arrangement with any person to sell, transfer or grant
participation to any third person with respect to any of the Purchased
Securities. The Purchaser understands and acknowledges that the Private
Placement of the Purchased Securities will not be registered under the
Securities Act nor under the securities laws of any state or other jurisdiction
on the ground that the sale of the Purchased Securities to the Purchaser as
provided for in this Agreement and the issuance of securities hereunder is
exempt from the registration requirements of the Securities Act and any
applicable state or other securities laws. The Purchaser is an “accredited
investor” as defined in Rule 501 of Regulation D as promulgated by the SEC under
the Securities Act, for the reason(s) specified on the Accredited Investor
Certification provided by the Purchaser as completed by Purchaser, and Purchaser
shall submit to the Corporation such further assurances of such status as may be
reasonably requested by the Corporation. The Purchaser resides in the
jurisdiction set forth on the signature page attached hereto. The Purchaser has
not taken any of the actions set forth in, and is not subject to, the
disqualification provisions of Rule 506(d)(1) of the Securities Act.

 



6 

 

  

(d)       The Purchaser represents that it (i) was not formed for the specific
purpose of acquiring the Purchased Securities, (ii) is duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, and (iii) has full power and authority to execute and deliver this
Agreement and to carry out the provisions hereof and to purchase and hold the
Purchased Securities, and further the Purchaser represents that the consummation
of the transactions contemplated hereby is authorized by, and will not result in
a violation of state law or its charter or other organizational documents. This
Agreement has been duly executed and delivered by the Purchaser and, when
accepted by the Corporation, will constitute a legal, valid and binding
obligation enforceable against the Purchaser in accordance with the terms
hereof, in each case subject to bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equity principles. The execution and delivery
of this Agreement will not violate or be in conflict with any order, judgment,
injunction, agreement or controlling document to which the Purchaser is a party
or by which it is bound.

 

(e)       The Purchaser has received, reviewed and understood the information
about the Corporation, including as set forth in the Public Filings, and has had
an opportunity to discuss the Corporation’s business, management and financial
affairs with the Corporation’s management. The Purchaser understands that such
discussions were intended to describe the aspects of the Corporation’s business
and prospects and the Private Placement which the Corporation believes to be
material, but were not necessarily a thorough or exhaustive description, and
except as expressly set forth in this Agreement, the Corporation makes no
representation or warranty with respect to the completeness of such information
and makes no representation or warranty of any kind with respect to any
information provided by any entity other than the Corporation. The Purchaser
acknowledges that it is not relying upon any person or entity, other than the
Corporation and its officers and directors, in making its investment or decision
to invest in the Corporation. The Purchaser has sought such accounting, legal
and tax advice as the Purchaser has considered necessary to make an informed
investment decision with respect to its acquisition of the Purchased Securities.

 

(f)       The Corporation has advised the Purchaser that no agency, stock
exchange or governmental agency, securities commission or similar regulatory
authority or other entity has reviewed or passed on or made any finding or
determination as to the merits of or made any recommendation or endorsement with
respect to the Purchased Securities.

 

(g)       The Purchaser has been advised to consult its own legal advisors with
respect to the applicable hold periods imposed in respect of the Purchased
Securities by the applicable Securities Laws and confirms that no representation
by the Corporation has been made respecting the hold periods applicable to the
Purchased Securities and the Purchaser is solely responsible (and the
Corporation is not responsible) for compliance with the applicable resale
restrictions.

 

(h)       The Purchaser acknowledges and consents to the fact that the
Corporation is collecting Personal Information of the Purchaser for the purpose
of completing this Agreement. For purposes of this Agreement, “Personal
Information” means any personal information as that term is defined under
applicable privacy legislation, including, without limitation, the Personal
Information Protection and Electronic Documents Act (Canada) and any other
applicable similar, replacement or supplemental provincial or federal
legislation or laws in effect from time to time and without limiting the
foregoing, but for greater clarity in this Agreement, means information about an
identifiable individual, including but not limited to any information about the
Purchaser and includes information provided by the Purchaser in this Agreement.
The Purchaser acknowledges and consents to the Corporation retaining such
Personal Information for as long as permitted or required by law or business
practices, and the Purchaser agrees and acknowledges that the Corporation may
use and disclose such Personal Information:

 



7 

 

  

(i)       for internal use with respect to managing the relationships between
and contractual obligations of the Corporation and the Purchaser;

 

(ii)       for use and disclosure for income tax-related purposes, including,
without limitation, where required by law, disclosure to the Canada Revenue
Agency;

 

(iii)       to professional advisers of the Corporation;

 

(iv)       to securities regulatory authorities and other regulatory bodies with
jurisdiction with respect to reports of trade or similar regulatory filings;

 

(v)       to a governmental or other authority to which the disclosure is
required by court order or subpoena compelling such disclosure and where there
is no reasonable alternative to such disclosure;

 

(vi)       to any person where such disclosure is necessary for legitimate
business reasons and is made with the Purchaser’s prior written consent;

 

(vii)       to a court determining the rights of the parties under this
Agreement; and

 

(viii)       for use and disclosure as otherwise required by law.

 

In addition, the Purchaser further acknowledges and consents to the fact that
the Corporation may be required to provide any one or more of the Canadian
securities regulators, stock exchanges, the Investment Industry Regulatory
Organization of Canada, other regulatory agencies or the Corporation’s registrar
and transfer agent with any Personal Information provided by the Purchaser in
this Agreement, and may make any other filings of such Personal Information as
the Corporation’s counsel deems appropriate, and the Purchaser acknowledges
receipt of notification of the disclosure of Personal Information by the
Corporation to the Exchanges and the Purchaser hereby consents to and authorizes
the foregoing use and disclosure of such Personal Information and agrees to
provide, on request, all particulars required by the Corporation in order to
comply with the foregoing.

 

(i)       The Purchaser further acknowledges and expressly consents to the
disclosure of Personal Information by the Corporation to the Exchanges and other
applicable regulatory authorities, as and to the extent required, and the
collection, use and disclosure of Personal Information by the Exchanges for such
purposes as may be identified by the Exchanges from time to time.

 

(j)       The funds representing the aggregate Purchase Price in respect of the
Purchased Securities which will be advanced by the Purchaser to the Corporation
hereunder will not represent proceeds of crime for the purpose of the Proceeds
of Crime (Money Laundering) and Terrorist Financing Act (Canada) (the “PCMLTF
Act”) or the United States Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (as amended,
the “PATRIOT Act”) and the Purchaser acknowledges that the Corporation may in
the future be required by law to disclose the Purchaser’s name and other
information relating to this Agreement and the Purchaser’s subscription
hereunder, on a confidential basis, pursuant to the PCMLTF Act, PATRIOT Act or
other “know your customer” and anti-money laundering rules and regulations. To
the best of the Purchaser’s knowledge, none of the subscription funds to be
provided hereunder:

 



8 

 

  

(i)       have been or will be obtained or derived, directly or indirectly, from
or related to any activity that is deemed illegal under the laws of Canada or
the United States or any other jurisdiction, or

 

(ii)       are being tendered on behalf of a person or entity who has not been
identified to the Purchaser.

 

The Purchaser will promptly notify the Corporation if it discovers that any such
representation ceases to be true, and will provide the Corporation with
appropriate information in connection therewith.

 

(k)       No person has made any written or oral representations to the
Purchaser:

 

(i)       that any Person will resell or repurchase any of the Purchased
Securities;

 

(ii)       that any Person will refund the Purchase Price of any of the
Purchased Securities;

 

(iii)       as to the future price or value of any of the Purchased Securities;
or

 

(iv)       other than as set forth in this Agreement, that any of the Purchased
Securities will be listed and posted for trading on a stock exchange or that
application has been made to list and post any of the Purchased Securities for
trading on a stock exchange.

 

(l)       The Purchaser acknowledge that the Purchaser has not received an
offering memorandum, prospectus or other disclosure document in respect of the
Purchased Securities or the Corporation describing the business and affairs of
the Corporation in order to assist the Purchaser in making an investment
decision in respect of the Purchased Securities, that the Purchaser has had
access to the Corporation’s public filings on the Internet at www.sedar.com and
www.sec.gov and that the Purchaser has not become aware of any advertisement in
printed media of general and regular paid circulation, radio or television with
respect to the distribution of the Purchased Securities.

 

(m)       The Purchaser’s decision to tender this offer and purchase the
Purchased Securities has not been made as a result of any non-public oral or
written representation as to fact made by or on behalf of the Corporation or any
other Person and is based entirely upon the representations, warranties and
covenants of the Corporation provided to the Purchaser in this Agreement and on
currently available public information concerning the Corporation.

 

(n)       If required by applicable Securities Laws, policy or order or by any
Commission or Exchange, the Purchaser will execute, deliver, file and otherwise
assist the Corporation in filing, such reports, undertakings and other documents
with respect to the issue of the Purchased Securities as may be reasonably
required.

 

(o)       The Purchaser acknowledges that legal counsel retained by the
Corporation is acting as counsel to the Corporation and not as counsel to the
Purchaser and the Purchaser may not rely upon such counsel in any respect.

 



9 

 

  

6.       Conditions to Obligations of the Purchaser and the Corporation. The
obligations of the Purchaser to purchase and pay for the Purchased Securities
and of the Corporation to sell the Purchased Securities are subject to the
representations and warranties of the Corporation contained in Section 4 hereof
and of the Purchaser contained in Section 5 hereof being true and correct as of
the Closing in all respects.

 

7.       Legend. The certificates representing the Purchased Securities will be
imprinted with a legend in substantially the following form:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN AND WILL NOT BE REGISTERED
UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) OR
ANY APPLICABLE STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH
SECURITIES, AGREES FOR THE BENEFIT OF INTERNATIONAL TOWER HILL MINES LTD. (THE
“CORPORATION”) THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE
TRANSFERRED, DIRECTLY OR INDIRECTLY, ONLY (A) TO THE CORPORATION, (B) OUTSIDE
THE UNITED STATES IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE 1933 ACT
AND IN COMPLIANCE WITH LOCAL LAWS AND REGULATIONS, (C) IN COMPLIANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT PROVIDED BY RULE 144 THEREUNDER,
IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE
SKY” LAWS, OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE
1933 ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
SUBPARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE CORPORATION TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE
“GOOD DELIVERY” IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.

 

UNLESS PERMITTED UNDER CANADIAN SECURITIES LEGISLATION. THE HOLDER OF THE
SECURITIES REPRESENTED HEREBY MUST NOT TRADE THE SECURITIES BEFORE [INSERT THE
DATE THAT IS 4 MONTHS AND A DAY AFTER THE CLOSING DATE].”

 

8.       Public Disclosure. Neither the Corporation nor the Purchaser shall,
except as required by applicable law, regulation or Exchange rule, issue any
press release that describes the transactions contemplated herein and that
identifies the Corporation, the Purchaser, or any of their respective affiliates
without the prior consent of the Corporation or the Purchaser (as applicable),
which consent shall not be unreasonably withheld. For the avoidance of doubt,
the consent of the Purchaser shall not be required for any press release or
other disclosure in regard to the transactions contemplated herein by the
Corporation that does not identify the Purchaser.

 

9.       Fees and Expenses. Except as otherwise expressly provided in this
Agreement, all fees and expenses, including fees and expenses incurred in
connection with the preparation, execution, and delivery of this Agreement and
the transactions contemplated herein, shall be paid by the party incurring such
fee or expense.

 

10.       Waiver of Certain Rights. The Purchaser hereby waives any and all
preemptive rights, participation rights, resale rights, rights of first refusal
and similar rights that it may have in connection with the Private Placement,
provided, that for the avoidance of doubt such waiver shall not apply to any
future offerings of the Corporation’s securities.

 

11.       Further Assurances. Subject to the terms and conditions set forth in
this Agreement, each of the parties hereto shall use its commercially reasonable
efforts (subject to, and in accordance with, applicable law) to take, or cause
to be taken, promptly all actions, and to do, or cause to be done, promptly and
to assist and cooperate with the other parties in doing, all things necessary,
proper or advisable under applicable laws to consummate and make effective the
transactions contemplated by this Agreement.

 



10 

 

  

12.       General.

 

(a)       Waiver, Amendment. Neither this Agreement nor any provisions hereof
shall be modified, changed, discharged or terminated except by an instrument in
writing, signed by the party against whom any waiver, change, discharge or
termination is sought.

 

(b)       Assignability. Neither this Agreement nor any right, remedy,
obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Corporation or the Purchaser without the prior written
consent of the other party.

 

(c)       Waiver of Jury Trial. THE PURCHASER IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO TRIAL BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

(d)       Submission to Jurisdiction. With respect to any suit, action or
proceeding relating to any offers, purchases or sales of the Securities by the
Purchaser (“Proceedings”), the Purchaser irrevocably submits to the jurisdiction
of the federal or state courts located in the Borough of Manhattan in New York
City, which submission shall be exclusive unless none of such courts has lawful
jurisdiction over such Proceedings.

 

(e)       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to any conflict
of law rule or principle that would give effect to the laws of another
jurisdiction.

 

(f)       Section and Other Headings. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

 

(g)       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which together shall be deemed to be one and the same
agreement.

 

(h)       Notices. All notices and other communications provided for herein
shall be in writing and shall be deemed to have been duly given if delivered
personally or sent by registered or certified mail, return receipt requested,
postage prepaid to the following addresses (or such other address as either
party shall have specified by notice in writing to the other):

 

If to the Corporation:

International Tower Hill Mines Ltd.

Suite 2300, 1177 West Hastings Street

Vancouver, British Columbia V6E 2K3

Facsimile: (604) 408-7499

Attention: Chief Executive Officer

 

If to the Purchaser, at the address set forth on the signature page hereof.

 



11 

 

 

 

(i)       Binding Effect. The provisions of this Agreement shall be binding upon
and accrue to the benefit of the parties hereto and their respective heirs,
legal representatives, successors and assigns.

 

(j)       Survival. Notwithstanding any other provision of this Agreement, the
representations, warranties, covenants and indemnities of or by the Corporation
and the Purchaser contained herein or in any certificate, document or instrument
delivered pursuant hereto shall survive the completion of the transactions
contemplated by this Agreement.

 

(k)       Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction.

 

[SIGNATURE PAGE FOLLOWS]

 

12 

 

 

IN WITNESS WHEREOF, the Purchaser has executed this Subscription Agreement as of
March 13, 2018.

 



  PAULSON & CO. INC., on behalf of the several investment funds and accounts
managed by it       By: /s/ Michael Waldorf   Name: Michael Waldorf   Title:
Authorized Signatory



  

State/Country of Domicile or Formation: Delaware

 

Address of Principal Offices: 1251 Avenue of the Americas, New York, NY 10020

  

 

Purchased Securities to Be Acquired: 4,105,472 Common Shares

 

Aggregate Purchase Price to be Paid: US$2,052,736

 

 

 

The offer to purchase Purchased Securities as set forth above is confirmed and
accepted by the Corporation as of March 13, 2018.

 



  INTERNATIONAL TOWER HILL MINES LTD.         By: /s/ Karl Hanneman   Name: Karl
Hanneman   Title: President and CEO





 



[Signature Page to Subscription Agreement]



